DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 09/22/2021, with respect to claims 1-10 and 21-26 rejected under 35 U.S.C. 112(b) as being indefinite have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach the inventive concept of a first model triggering a first policy identifier, which is then used to identify/determine a first policy and action, executing the action, and sending the result to a second model as input data.  Specifically, the prior art does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0143]-[0199], Fig. 5, 6, and recited in independent claims 1, 4, and 21, in particular comprising:



receiving, by the processor of the policy function network element, a first policy identifier triggered by a first model from a prediction function network element, wherein the first policy identifier is used to identify a first policy, wherein the first policy comprises action information corresponding to a first action;
determining, by the processor of the policy function network element, the first policy in the at least one policy based on the first policy identifier;
executing, by the processor of the policy function network element, the first action in the first policy; and
sending, by the processor of the policy function network element, an execution result of the first action to a data service function network element or the prediction function network element, wherein the execution result of the first action is used as input data of a second model (claim 1, emphasis added; similarly recited in claims 4 and 21).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        

/RAZU A MIAH/Primary Examiner, Art Unit 2441